The plaintiff moves to expunge or strike out certain portions of the answer of the defendant Burlingame on the ground that the same are irrelevant, immaterial, evidential, argumentative and tend to obscure and confuse the issues. A careful reading of the complaint and the answer in question disclose that the before named defendant seeks to meet the charge of false imprisonment by pleading among other things matters in justification of said charge. While some of the matters complained of may be somewhat evidential in character, they do not appear to be obscure, argumentative or confusing, nor are they in view of the alleged relationship existing between him and the other defendants irrelevant or immaterial to the defense of the defendant Burlingame. On the whole it is not clear that there is no reasonable ground for inserting such allegations and in the opinion of the Court they should be allowed to stand so as to permit said defendant to put his case before the Court in his own way rather than that in which his antagonist may prefer. Freeman's Appeal, 71 Conn. 708, 714.
   For the foregoing reasons the motion as made is denied.